Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicant’s amendment to claim 67 and 71. 

Election/Restrictions
Applicant’s election without traverse of Species A-1 as best represented in figs. 4 and 11-15 and Species B-2 as best represented in fig. 5, in the reply filed on 09/19/2022 is acknowledged.

Claim Objections
Claims 75-77 are objected to because of the following minor informalities: 
Claim 75, pg. 6, line 4-5 and 7; pg. 7, line 8; claim 76, line 1; “base plate” should read “first base plate”.
Claim 77, line 2 “spring tabs” should read “a pair of first spring tabs”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 75 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerald E. Mader (US-5564760-A), hereinafter Mader
Regarding claim 75,
A trim assembly (fig. 1; 10), comprising: 
a housing assembly (16), comprising: 
an escutcheon (front part of trim housing 16);  
a base plate (figs. 1-3; 40, 88 collectively) mounted to the escutcheon such that an open space (figs. 1-3; the space enclosed in-between the front part of the trim housing 16 and both of plate 40 and block 88) is formed between the base plate and the escutcheon (fig. 3); and 

a pair of rods (80) mounted in the escutcheon (fig. 3), wherein a portion of each rod (figs. 1-3; the portions of guide rods 80 that are snuggly fitted under plate 40 and front block 88) is positioned in the open space formed between the base plate and the escutcheon (fig. 3; the guide rods 80 have portions that are snuggly placed in the space in-between the front of trim housing 16 and both of plate 40 and block 88); 

a handle (12) rotatably mounted to the escutcheon (figs. 1 and 3; col. 4, line 3-11; rotating lever handle 12 connects to trim housing 16 via shaft 48 and bushing sleeve 86) 

a slider (30) mounted to the pair of rods (figs. 1 and 3; col. 2, line 25-28; col. 3, line 64-67; col. 4, line 1-63; slider 30 is constrained for movement along guide rods 80 where each one of the guide rods 80 is placed into one side of the slider 30) wherein the slider is operable to slide along the rods in an actuating direction (upward position) and a deactuating direction (fig. 3; slider 30 is pushed downwards into the downward position) opposite the actuating direction; 

a pair of springs (32) mounted to the pair of rods (figs 1-3; springs 32 are held by guide rods 80), wherein each spring is mounted to a corresponding and respective one of the rods such that the pair of springs biases the slider in the deactuating direction (figs. 1-3; col. 2, line 25-28; col. 3, line 64-67; col. 4, line 1-63; each one of the guide rods 80 includes one of the two springs 32 where springs 32 push onto slider 30 to slide back to its downward position till handle 12 rotates back into its horizontal position); and 

a cam (42) mounted to the handle (figs. 1 and 3; col. 2, line 22-28; rotating cam 42 is attached to lever handle 12 via shaft 48), wherein the cam is configured to drive the slider in the actuating direction in response to rotation of the handle (col. 4, line 1-12, line 57-63; col. 5, line 41-43; slider 30 is pushed upwards via rotation of cam 42 due to the downwards rotation of lever handle 12 to a downward position between 50-55 degrees); 

wherein the base plate includes a pair of first spring tabs [as shown in figs 2-3 and the annotated figure of fig. 1, below; col. 3, line 17-24; the relieved space portions of studs 14 attached to the front block 88(under spacer rings 15)] projecting into the open space (fig. 3; the two relived portions extrude from underneath the front block 88 into the space enclosed in-between the front of the trim housing 16 and  both front block 88 and plate 40; and 

wherein each first spring tab is engaged with a corresponding and respective rod (as shown in figs. 2-3 and the annotated figure of fig. 1, below; underneath the front block 88, each one of the guide rods 80 is accommodated by only one of the relived space portions of studs 14 that are attached to the two sides of front block 88) such that the spring tabs discourage rattling of the rods assembly (col. 3, line 6-24; guide rods 80 are snuggly fitted into trim 16 and held in position by the relived portions of studs 14 of the front block 88).  


    PNG
    media_image1.png
    880
    1259
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 61-67, 69-74, and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Gerald E. Mader (US-5564760-A), hereinafter Mader, in view Joachim Fiedler et al (US-10385895-B2) hereinafter Fiedler, 


Regarding claim 61,
While Mader teaches a trim assembly (fig. 1; 10), comprising: 
an escutcheon (front part of trim housing 16); 
a manual actuator (12) movably mounted to the escutcheon (figs. 1 and 3; col. 4, line 3-11; rotating lever handle 12 connects to trim housing 16 via shaft 48 and bushing sleeve 86) 

a slider (30) slidably mounted within the escutcheon (figs. 1 and 3) wherein the slider is configured to move in an actuating direction (figs. 1 and 3; col. 4, line 1-11; slider 30 slides vertically upwards on the two guide rods 80) in response to actuation of the manual actuator (col. 4, line 1-11; col. 4, line 57-63; col. 5, line 41-43; downward rotation of lever handle 12 to a position of about 50 to 55 degrees), and wherein the slider is configured to move in a deactuating direction (figs. 1 and 3; col. 4, line 21-27; slider 30 is pushed downward) in response to deactuation of the manual actuator (fig. 3; rotation of the lever handle 12 pushes slider 30 upwards till contact with stop plate 34 while springs 32 push slider 30 downwards till handle 12 rotates back into its horizontal position); 

But Mader fails to teach a damper mounted in the escutcheon, wherein the damper is configured to slow movement of the slider in the deactuating direction.

Fiedler teaches a damper (col. 3, line 34-35, line 64-67; col. 4, line 1-11; the delaying system 5 can operate in a pneumatic or hydraulic manner) mounted in the escutcheon , wherein the damper is configured to slow movement of the slider in the deactuating direction (figs.1A-7C; col. 2, line 45-67; col. 3, line 1-35; col. 11, line 38-67; col 12, line 1-35; the one way linear pneumatic or hydraulic delaying system 5 is mounted to the second closure part 3 where the resetting sliding movement of shaft 501 from the second position (fig. 6A) to the starting position (fig. 2A) out of chamber 513 is delayed by a predetermined delay time due to the braking force effect).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mader by incorporating the delaying system as taught by Fiedler because it is known in the art to have trim assemblies that provide for a suitable predetermined delay time for a one-handed user till the lock resets back into the locked position.

Regarding claim 62, 
Mader as modified above teaches the trim assembly of claim 61, further comprising a cam (42) rotatably mounted in the escutcheon (figs. 1 and 3; col. 2, line 22-28; col. 4, line 3-11; rotating cam 42 is attached to the rotating shaft 48 inside trim housing 16 and underneath slider 30 where the lever handle 12 rotates shaft 48 via bushing 86);

 wherein the cam is configured to drive the slider in the actuating direction in response to actuation of the manual actuator (col. 2, line 29-31; col. 3, line 64-67; col. 4, line 1-11, line 57-63; slider 30 is pushed to the upward position via rotation of cam 42 corresponding to the rotation of lever handle 12 by 50-55 degrees to a downward position);

and wherein the cam is configured to permit movement of the slider in the deactuating direction in response to deactuation of the manual actuator (figs. 1 and 3; abstract; col. 3, line 64-67; col. 4, line 1-67; in response to the normal operation of the unlocked lever handle 12 to the horizontal position, slider 30 is pushed vertically downwards via springs 32 and rotation of cam 42).

Regarding claim 63,
Mader as modified above teaches the trim assembly of claim 62, wherein the manual actuator is rotatably mounted to the escutcheon (figs. 1 and 3; col. 4, line 3-11; the rotating handle 12 is connected to trim housing 16 via shaft 48 and bushing sleeve 86).  
Regarding claim 64,
Mader as modified above teaches the trim assembly of claim 61, wherein the damper is configured to slow movement of the slider in the deactuating direction to a greater degree (movement of shaft 501 to the first position is achieved only after a predetermined delay time has elapsed due to the braking force effect) than the damper slows movement of the slider in the actuating direction (figs.1A-7C; col. 2, line 45-67; col. 3, line 1-35; col. 10, line 63-67; col. 11, line 38-67; col 12, line 1-35; the one way linear pneumatic or hydraulic delaying system 5 ensures that the sliding motion of shaft 501 from the second position (fig. 6A) to the first starting position (fig. 2A) takes a predetermined delay time, e.g. several seconds such as between 10s-30s or several minutes such as 2 minutes due to the braking force effect, while dipping shaft 501 in chamber 513 towards the second position takes place without any great resistance along the E direction).
 
Regarding claim 65,
Mader as modified above teaches the trim assembly of claim 61, wherein the damper is configured to slow movement of the slider in the deactuating direction without slowing movement of the slider in the actuating direction (figs.1A-7C; col. 2, line 45-67; col. 3, line 1-35; col. 10, line 63-67; col. 11, line 38-67; col 12, line 1-35; the one way linear pneumatic or hydraulic delaying system 5 ensures that the sliding motion of shaft 501, and consequently the locking element mechanism 4, from the second position (fig. 6A) to the first starting position (fig. 2A) takes a predetermined delay time, e.g. several seconds such as between 10s-30s or several minutes such as 2 minutes due to the braking force effect, while dipping shaft 501 in chamber 513 towards the second position takes place without any great resistance along the E direction).
  
Regarding claim 66,
Mader as modified above teaches the trim assembly of claim 61, wherein the damper comprises: 
a first component (51) having a fixed position (housing element 51 is fixed inside the stationary second closure part 3 via hinge point 511 and joint axis 34) relative to the escutcheon (figs. 1A-7C); 
a second component (50) movably connected with the first component and operable to engage the slider (figs. 1A-7C; piston element 50 slides inside housing 51 where piston 50 connects to the sliding locking mechanism 4 via hinge 500 and joint axis 44 while the housing element 51 is fixed to stationary second closure part 3); and
 
a fluid (pneumatic or hydraulic) configured to slow movement of the second component relative to the first component (col. 3, line 34-35, line 64-67; col. 4, line 1-11; the delaying system 5 can operate in a pneumatic or hydraulic manner to set up a delaying or slowing down or braking force).  

Regarding claim 67,
Mader as modified above teaches the trim assembly of claim 66, wherein the damper is a linear damper (figs. 1A-7C; delay system 5 includes the linear moving piston element 50 inside a housing element 51).  

Regarding claim 69, 
While Mader teaches a trim assembly (fig. 1; 10), comprising: 
a housing (16) assembly including an escutcheon (front part of trim housing 16); 

a handle (12) mounted to the escutcheon for rotation in a handle actuating direction (col. 4, line 57-63; col. 5, line 39-43; door lever handle 12 rotates into a downward position of about 50 to 55 degrees) and a handle deactuating direction (figs. 1 and 3; col. 3, line 65-67; col. 4, line 1-45; lever handle 12 rotates back into its horizontal position) opposite the handle actuating direction;  

a slider (30) mounted to the housing assembly for linear movement (figs. 1 and 3; col. 2, line 25-28; col. 4, line 12-14, line 57-63; slider 30 slides linearly in the vertical direction on the two guide rods 80) in a slider actuating direction (upward position) and a slider deactuating direction (fig. 3; slider 30 is pushed into the downward position) opposite the slider actuating direction, wherein the slider is biased in the slider deactuating direction (springs 32 push onto slider 30 to slide back downwards till handle 12 rotates back into its horizontal position);  

a cam (42) coupled with the handle and engaged with the slider (figs. 1 and 3; col. 64-67; col. 4, line 1-63; rotating cam 42 is attached to shaft 48 to push slider 30 upwards via cam wing 43), wherein the cam is configured to drive the slider in the slider actuating direction in response to rotation of the handle in the handle actuating direction (col. 4 line 1-12, line 57-63; col. 5, line 41-43; slider 30 is pushed upwards via rotation of cam 42 and the downwards rotation of lever handle 12 to a downward position between 50-55 degrees), and is configured to drive the handle in the handle deactuating direction in response to movement of the slider in the slider deactuating direction (figs. 1 and 3; springs 32 push slider 30 downwards till handle 12 rotates back into its horizontal position via rotation of cam 42); and 

But Mader fails to teach a fluid damper engaged between the housing assembly and the slider, wherein the fluid damper is configured to resist movement of the slider in the slider deactuating direction, thereby slowing movement of the handle in the handle deactuating direction. 

Fiedler teaches a fluid damper (col. 3, line 34-35, line 64-67; col. 4, line 1-11; the delaying system 5 can operate in a pneumatic or hydraulic manner) engaged between the housing assembly and the slider (figs. 1A-7C; delaying system 5 is connected to the stationary second closure part 3 and the sliding locking mechanism 4), wherein the fluid damper is configured to resist movement of the slider in the slider deactuating direction, thereby slowing movement of the handle in the handle deactuating direction (figs.1A-7C; col. 2, line 45-67; col. 3, line 1-35; col. 11, line 38-67; col 12, line 1-35; the resetting sliding movement of shaft 501 from the second position (fig. 6A) to the starting position (fig. 2A) out of chamber 513 is delayed by a predetermined delay time due to the braking force).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mader by incorporating the delaying system as taught by Fiedler because it is known in the art to have trim assemblies that provide for a suitable a convenient predetermined delay time for a one-handed user till the lock resets back into the locked position.

Regarding claim 70, 
Mader as modified above teaches the trim assembly of claim 69, wherein the slider comprises a lift finger (24) configured to engage an exit device (abstract; col. 2, line 18-28; a lockable door latch assembly including door lever assembly 10, vertical rods, door latches, and blocking slides, collectively) to retract a latchbolt (disengage the door latches) when driven in the slider actuating direction (col. 2, line 18-28; col. 3, line 29-34; col. 4, line 63-66; the unlocked position of the lockable door latch assembly is achieved via the upward movement of slider 30 that raises lift arm 24 to release the door latches and allow opening of the door).  

Regarding claim 71, 
Mader as modified above teaches the trim assembly of claim 69, wherein the fluid damper is a linear damper (figs. 1A-7C; delay system 5 includes the linear moving piston element 50 which slides inside housing element 51 between the first and second positions) including a first member (51) and a second member (50) movably coupled with the first member (figs. 1A-7C; piston 50 slides inside housing 51),
 
the linear damper having an expanded state (fig. 2A; first starting position) and a compressed state (fig. 6A; second position); wherein 

the linear damper is biased toward the expanded state (piston element 50 slowly moves to the first starting position via spring 46 and against the braking or delaying force of the pneumatic damping system (or hydraulic damping system)], in which the first member is operable to engage the housing assembly (figs. 1A-7C; housing element 51 is fixed inside the second closure part 3 via hinge point 511 and joint axis 34); and 

wherein the second member is operable to engage the slider (figs. 1A-7C; piston 50 slides inside housing 51 where piston 50 connects to the sliding locking mechanism 4 via hinge 500 and joint axis 44).  

Regarding claim 72,
Mader as modified above teaches the trim assembly of claim 71, wherein the linear damper is engaged with one of the housing assembly or the slider via a unidirectional engagement (figs.1A-7C; piston 50 slides out of housing 51 in a damped delayed linear motion that is transmitted to delay the sliding locking mechanism 4 via hinge 500 and joint axis 44) such that the linear damper resists movement of the slider in the slider deactuating direction and does not resist movement of the slider in the slider actuating direction (figs.1A-7C; col. 2, line 45-67; col. 3, line 1-35; col. 10, line 63-67; col. 11, line 38-67; col 12, line 1-35; the delaying system 5 ensures that the sliding motion of shaft 501, and consequently the locking element mechanism 4, from the second position (fig. 6A) to the first starting position (fig. 2A) takes a predetermined delay time, e.g. several seconds such as between 10s-30s or several minutes such as 2 minutes, while dipping in chamber 513 towards the second position takes place without any great resistance along the E direction).

Regarding claim 73,
Mader as modified above teaches the trim assembly of claim 69, wherein the housing assembly further comprises a pair of rods (80) and a first base plate (figs. 1-3; 40, 88 collectively); 

wherein the slider is slidably mounted to the pair of rods (figs. 1 and 3; col. 3, line 65-67; col. 4, line 1-64; guide rods 80 pass through the slider openings where the slider 30 is constrained to move upwards and downwards along the two guide rods 80); wherein 
While Mader as modified above teaches the first base plate and the pair of rods (figs. 1-3; abstract; col. 2, line 25-26; col 3, line 6-28; guide rods 80 pass underneath the first base plate collective (plate 40 and front block 88) and through the stop plate 34 which is an integrally connected turned edge of plate 40). But Mader as modified above is silent on the first base plate comprises a pair of openings through which the pair of rods extend

It would have been obvious to one of ordinary skill in the art at the time the invention was made to understand that openings or holes are required in each side of the bent stop plate 34 of plate 40 to allow for each guide rod 80 to pass through its respective side of the bent stop plate 34 and to allow the guide rods 80 to hold the stop plate 34 in the trim housing 16.

wherein the first base plate further comprises a first pair of spring tabs [as shown in figs 2-3 and the annotated figure of fig. 1, above; col. 3, line 17-24; the relieved space portion of studs 14 attached to the front block 88 (under space rings 15)] engaged with the pair of rods such that the first pair of spring tabs reduce rattling of the rods during operation of the trim assembly (col. 3, line 6-24; guide rods 80 are snuggly fitted into trim 16 and held in position by relived space portion of studs 14 of the front block 88 and end block 82).  

Regarding claim 74,
Mader as modified above teaches the trim assembly of claim 73, wherein the housing assembly further comprises a second base plate (82); and 
wherein the second base plate comprises a second pair of spring tabs [as shown in figs 2-3 and the annotated figure of fig. 1, above; col. 3, line 17-24; the relieved space portion of studs 14 that are attached to the end block 82 (under space ring 15)] engaged with the pair of rods such that the second pair of spring tabs further reduce rattling of the rods during operation of the trim assembly (col. 3, line 6-24; guide rods 80 are snuggly fitted into trim 16 and held in position by relived space portions of studs 14 of the front block 88 and end block 82).  

Regarding claim 80, 
While Mader teaches the trim assembly of claim 75. But Mader fails to teach further comprising a fluid damper engaged between the slider and the housing assembly, wherein the fluid damper is configured to resist movement of the slider in the deactuating direction.

Fiedler teaches a fluid damper (col. 3, line 34-35, line 64-67; col. 4, line 1-11; the delaying system 5 can operate in a pneumatic or hydraulic manner) engaged between the slider and the housing assembly (figs. 1A-7C; delaying system 5 is connected in-between the second stationary closure part 3 and the sliding locking mechanism 4), wherein the fluid damper is configured to resist movement of the slider in the deactuating direction (figs.1A-7C; col. 2, line 45-67; col. 3, line 1-35; col. 11, line 38-67; col 12, line 1-35; the resetting sliding movement of shaft 501 from the second position (fig. 6A) to the starting position (fig. 2A) out of chamber 513 is delayed by a predetermined delay time due to the braking force).


Claims 68 are rejected under 35 U.S.C. 103 as being unpatentable over Gerald E. Mader (US-5564760-A), hereinafter Mader, in view Joachim Fiedler et al (US-10385895-B2) hereinafter Fiedler, in further view of Fritz Bauer et al. (US-4765444-A) hereinafter Bauer

Regarding claim 68,
While Mader as modified above teaches the trim assembly of claim 66. But Mader as modified above fails to teach further comprising a resilient bumper positioned between the second component and the slider.  

Bauer teaches further comprising a resilient bumper (fig. 1; col. 3, line 33-40; resilient damping inserts such as rubber insert 11) positioned between the second component and the slider

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mader as modified above by incorporating the resilient rubber inserts as taught by Bauer because it is known in the art to have rubber inserts placed in each connecting eye at the ends of a damper to increase its ability to dampen the relative movement of the moving structural components to which the damper is attached to. 


Claims 76- 79 are rejected under 35 U.S.C. 103 as being unpatentable over Gerald E. Mader (US-5564760-A), hereinafter Mader, 

Regarding claim 76
While Mader teaches the trim assembly of claim 75 (figs. 1-3; abstract; col. 2, line 25-26; col 3, line 6-28; guide rods 80 pass underneath the first base plate collective (plate 40 and front block 88) and through the stop plate 34 which is an integrally connected turned edge of plate 40). But Mader is silent on the base plate further comprises a pair of openings, each rod extending through a corresponding and respective one of the openings.  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to understand that openings or holes are required in each side of the bent stop plate 34 of plate 40 to allow for each guide rod 80 to pass through its respective side of the bent stop plate 34 and to allow the guide rods 80 to hold the stop plate 34 in the trim housing 16.

Regarding claim 77,
Mader teaches the trim assembly of claim 76, wherein the rods are vertically oriented (as shown in figs. 2-3 and the annotated figure of fig. 1, above; col. 3, line 5-67; col. 4, line 1-67; col. 5, line 1-51 ; the guide rods 80 are held vertically within the open space to allow for the vertical upward/downward sliding movement of slider 30, lift finger 24, and springs 32), and wherein the spring tabs are engaged with upper end portions of the rods (as shown in figs. 2-3 and the annotated figure of fig. 1, above; col. 3, line 6-24; guide rods 80 are held in position at their upper ends by the relived space portions of studs 14 of the front block 88).

Regarding claim 78,
Mader teaches the trim assembly of claim 76, further comprising a second base plate (82) including a pair of second spring tabs [as shown in figs 2-3 and the annotated figure of fig. 1, above; col. 3, line 17-24; the relieved space portion of studs 14 that are attached to the end block 82 (under spacer ring 15)], wherein each of the second spring tabs engages a corresponding and respective one of the rods (as shown in figs. 2-3 and the annotated figure of fig. 1, above; underneath end block 82, each one of the guide rods 80 is accommodated by only one of the relived space portions of studs 14 that are attached to the two sides of end block 82)  such that the second spring tabs aid in inhibiting rattling of the rods (col. 3, line 6-24; guide rods 80 are snuggly fitted into trim 16 and held in position by the relived portions of studs 14 of end block 82).  

Regarding claim 79,
Mader teaches the trim assembly of claim 78, wherein each of the springs is positioned between a corresponding and respective one of the first spring tabs and a corresponding and respective one of the second spring tabs (as shown in figs. 2-3 and the annotated figure of fig. 1 above; each spring 32 is mounted to one of the guide rods 80, at  a location in-between the relieved space portion of stud 14 that is in direct contact with the upper portion (under the front block 88) and the corresponding relieved space portion of stud 14 that is in direct contact with the lower portion  (under the end block 82) of that guide rod 80). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892, as following:
Takefumi Adachi (US-7201409-B2)
Oscar Romero (US-20050262906-A1)
Gerald E. Mader (US-5570916-A); (US-5520427-A); (US-5445423-A)
Roger J.Nolin (US-4418552-A) 
Charles A. Gressett, Jr. (US-4982986-A); (US-4988136-A)
Mansam Choi (US-4934800-A)
John P. Linder (US-5088786-A)
James L.Ralph (US-5205596-A)
Uyeda A. K. (GB-2325020-A)
Wu H. (EP-3453817-A1)
Imedio Ocana et al. (US-8001818-B2)
Hung-Jen Tien (US-8011702-B2); (US-8011702-B2); (US-7634927-B1)
Hsi-Ting Lin (E US-8267441-B2) 
Oscar Romero (US-7257973-B2)
Daniel N Nigro, Jr. (US-5658026-A)
Paul G.Solovieff (US-5611227-A)
Homer A. Elchacker (US-3097007-A) 
Takashi YOKOO (US-20150035298-A1)
Masayuki Nishiyama (US-7216402-B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675